DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
2.	The application is a continuation of 16/808,971, Filed on 03/04/2020, Patent No. 11,048,455.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The program claimed as embodied in a computer readable medium, however such medium can be transitory or non-transitory.   A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. Patent Application No. 2018/0067704 (hereinafter Kobayashi) in view of Nanaumi U.S. Patent Application No. 2012/0120437 (hereinafter Nanaumi).

	Regarding claim 1, Kobayashi (US 2018/0067704) discloses an information processing apparatus (Information processing apparatus 110, Figures 2-3) comprising one or more processors (CPU 201 / Processor 380, Figures 2-3) configured to: receive print setting values set via a print setting screen from an external device (A print setting screen for receiving print setting information, an option screen used for setting and checking options from the printer; paragraph 59, Figure 3). 
	Kobayashi does not explicitly disclose receive information of data to be used for printing from the external device, wherein the information is different from information 
	However, the above-mentioned claimed limitations are well known in the art as evidenced by Nanaumi.  In particular, Nanaumi working in the same field of endeavor teaches a control unit to receive information of data to be used for printing from the external device, wherein the information is different from information set via the print setting screen (e.g., combination not supported by the image forming apparatus is different for different image forming apparatuses that the setting of the letter size paper setting cannot be combined with the two-sided printing setting; paragraphs 135-136, Figures 8E, 18A); and 
	change, using the received information, one of the received print setting values, wherein said one of the print setting values is conflicted with another print setting value included in the received print setting values (Printer information presentation unit 610 generates the common setting display field 1901 and the control unit 613 sets a value "1" to the additional setting flag to change the setting; paragraph 137, Figure 19C).  Such an arrangement provides user convenience.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Kobayashi as taught by Nanaumi, since doing so would have predictably and advantageously provided user convenience.

	Regarding claim 2, Kobayashi the information processing apparatus according to claim 1. 
	Kobayashi does not explicitly disclose wherein said one of the print setting values is changed to another print setting value that is not conflict with said another print setting value.
	However, Nanaumi teaches wherein said one of the print setting values is changed to another print setting value that is not conflict with said another print setting value (A common setting display field 1901 is a display field for prompting the user to execute the print setting again if any conflict in the common setting item 1405 arises; paragraph 130, Figure 19C).  Such an arrangement provides user convenience.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Kobayashi as taught by Nanaumi, since doing so would have predictably and advantageously provided user convenience.

Regarding claim 3, Kobayashi the information processing apparatus according to claim 1.
Kobayashi does not explicitly disclose wherein the information is set via another screen different from the print setting screen.
However, Nanaumi teaches wherein the information is set via another screen different from the print setting screen (An image forming apparatus unique setting display field 1903 displays the image forming apparatus unique setting item; paragraph 130, Figure 19C).

Regarding claim 5, Kobayashi the information processing apparatus according to claim 1.
 Kobayashi does not explicitly disclose wherein the one or more processors are configured to: determine whether the received print setting values include one or more combinations of print setting values conflict with each other; and change, using the received information, said one of the print setting values in a case that the one or more processors determined that the received print setting values included one or more combination of print setting values conflict with each other.
However, Nanaumi working in the same field of endeavor teaches wherein the one or more processors are configured to: 
determine whether the received print setting values include one or more combinations of print setting values conflict with each other (Control unit 613 analyzes whether any conflict exists in the print setting; paragraphs 135-136, Figure 19C); and 
	change, using the received information, said one of the print setting values in a case that the one or more processors determined that the received print setting values included one or more combination of print setting values conflict with each other (Control unit 613 determines that any conflict exists, then the processing advances to step S1806. In step S1806, the printer information presentation unit 610 generates the common setting display field 1901 to change the setting; paragraph 137, Figure 19C).  Such an arrangement provides user convenience.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Kobayashi as taught by 

Regarding claim 6, Kobayashi the information processing apparatus according to claim 1. 
Kobayashi does not explicitly disclose wherein the one or more processors are configured to: determine a kind of data based on the received information; and change, based on the determined kind of the data, one of the received print setting values, wherein said one of the print setting values is conflicted with another print setting value included in the received print setting values.
However, Nanaumi working in the same field of endeavor teaches wherein the one or more processors are configured to: 
determine a kind of data based on the received information (Control unit 613 analyzes whether any conflict exists in the print setting. In analyzing whether any conflict exists, the control unit 613 identifies the RPID based on the SPID and refers to a conflict table, which is managed by the print service information management unit 505, to determine whether any conflict exists; paragraphs 135-136, at least Figure 8E); and 
	change, based on the determined kind of the data, one of the received print setting values, wherein said one of the print setting values is conflicted with another print setting value included in the received print setting values (Control unit 613 determines that any conflict exists, then the processing advances to step S1806. In step S1806, the printer information presentation unit 610 generates the common setting paragraph 137, Figure 19C).  Such an arrangement provides user convenience.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Kobayashi as taught by Nanaumi, since doing so would have predictably and advantageously provided user convenience.

Regarding claims 8-9, claims 8-9 are the method claims of device claims 1, 5, respectively.  Therefore, method claims 8-9 are rejected for the reason given in device claims 1, 5.  

Regarding claim 10, claim 10 is directed to one or more computer-readable storage medium, and recites identical features as claim 1.  Thus, claim 10 is rejected for the same reasons discussed in claim 1 above.

8.	Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Nanaumi, and further in view of KOBAYASHI U.S. Patent Application No. 2018/0373481 (hereinafter KOBAYASHI’481).

Regarding claim 4, Kobayashi the information processing apparatus according to claim 1, 
The combination of Kobayashi and Nanaumi does not explicitly disclose wherein the information is a file name of the data to be used for printing.
paragraph 80, Figure 8C).  Such an arrangement advantageously allows a user to select a print job that can be printed.
Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of KOBAYASHI’481, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Regarding claim 7, Kobayashi the information processing apparatus according to claim 1. 
The combination of Kobayashi and Nanaumi does not explicitly disclose wherein the information indicates a user name that instructed printing.
However, KOBAYASHI’481 working in the same field of endeavor teaches wherein the information indicates a user name that instructed printing (Information for identifying the user (user name); paragraph 80, Figure 8C).  Such an arrangement advantageously allows a user to select a print job that can be printed.
Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of KOBAYASHI’481, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.


Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Minagawa (US 2015/0138589) discloses printer driver performs display control of the print setting screen based on the configuration setting information of the selected device type.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675